NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


TRAVIS LEE MORGAN,                           )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-3342
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed January 30, 2019

Appeal from the Circuit Court for Sarasota
County; Debra Johnes Riva, Judge.

Howard L. Dimming, II, Public Defender,
and William L. Sharwell, Assistant Public
Defender, Bartow, for Appellant.

Ashley Brooke Moody, Attorney General,
Tallahassee, and Katherine Coombs Cline,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


KELLY, KHOUZAM, and LUCAS, JJ., Concur.